McGivern, J. P. (concurring).
I concur in the result and in the determination of the majority opinion that the record supports the conclusion that defendant husband had a bona fide domicile in Nevada for a sufficient period before his divorce decree was handed down, and that the marriage between plaintiff and defendant husband was effectually terminated by the Nevada divorce decree. (See Cook v. Cook, 342 U. S. 126; Matter of Newcomb, 192 N. Y. 238; Matter of Best, 20 A D 2d 743.) Nor can X find from this record that his subsequent activities have impugned that decree or our recognition of it. (See Sorrentino v. Mierzwa, 25 N Y 2d 59, 65.)
*295Nunez and Tilzer, JJ., concur with Kupferman, J.; McGivern, J. P., concurs in an opinion; McNally, J., dissents and votes to affirm for the reasons stated in the opinion of Mr. Justice Sandifer at Trial Term.
Judgment, Supreme Court, New York County, entered on December 21,1970, reversed and vacated, on the law and the facts, without costs and without disbursements, the divorce declared valid and the cause of action with respect to the question of the validity of the second marriage dismissed and severed.
Settle order on notice.